SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 24, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Siderúrgica Nacional Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 Publicly-Held Company NOTICE TO SHAREHOLDERS Companhia Siderúrgica Nacional hereby announces that the documents referred to in Article 133 of Law 6404/76, related to the fiscal year ended December 31, 2015 will be available to the shareholders as of March 28, 2016 at the Company’s headquarters, located at Av. Brig. Faria Lima, 3400, 20º andar, in the city and state of São Paulo, as well as on the web sites of the Brazilian Securities and Exchange Commission ( www.cvm.gov.br ) and the BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange (www.bmfbovespa.com.br), and on its investor relations website ( www.csn.com.br/ri/ ). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 24, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
